Citation Nr: 1001150	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-41 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
laceration scar over the right eye.

2.  Entitlement to an increased (compensable) evaluation for 
laceration scar of the left forehead. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1942 to April 
1945.  He was born in 1918.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

Service connection is also in effect for traumatic arthritis 
of the left shoulder with limitation of motion (minor), rated 
as 20 percent disabling.

In a decision in May 2007, the Board denied entitlement to an 
evaluation in excess of 20 percent for traumatic arthritis of 
the cervical spine, and remanded the issues of entitlement to 
increased ratings for the right eye and left forehead scars.



FINDING OF FACT

In December 2009, the Board was notified that the Veteran 
died in September 2009.  



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision in May 2007, the Board denied entitlement to an 
evaluation in excess of 20 percent for traumatic arthritis of 
the cervical spine, and remanded the issues of entitlement to 
increased ratings for the right eye and left forehead scars.  
Final action was still pending on that remand action in 
December 2009 when the Board was informed that the Veteran 
had died in September 2009.  The case was returned to the 
Board for this action.

Unfortunately, as noted above, the appellant died during the 
pendency of the appeal, and as a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title . . . ."  The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VARO from 
which the claim originated (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


